DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 2-21 in application number 16/197,263.  Claims 2-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
	The rejection of claims 9, 15, and 17-21 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
	The rejections of claims 2-21 under 35 U.S.C. 103 over RAJ in view of ROBERTS in the non-final action has been vacated in view of Applicant’s amendments.  A new ground of rejection has been entered with respect to the independent claims 2, 11, and 17 which now stand rejected over RAJ in view of ROBERTS over GRAYLIN.  New references LEE and KIM were introduced to address subject matter newly added to dependent claims 5, and 15, and 6, respectively. Applicant’s amendments narrowing the scope of magnetic data and a magnetic field required the new grounds.
	New rejections of claims 2-11 have been entered under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in view of the amendments to independent claim 2.


Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 2-11, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 2 recites the limitation 
		detecting that a user device is within a proximity range of the point of sale device via a wireless communication conducted between the user device and the wireless communications device;

Claim 2. This limitation lacks adequate written description because the payment provider server is nowhere disclosed as performing the step of detecting . . . via a wireless communication conducted between the user device and the wireless communications device.   The computer-implemented method of claim 2 is interpreted as performed by the “payment provider server 150,” as described at Figs. 1 and 3 of the Specification.  Claim 2 is directed to a system comprising a single memory and one or more processors such that the system is interpreted to be a single device comprising the wireless beacon, the memory, and the processors.  Thus, the limitation reads on the payment provider server as performing the step of detecting . . . via a wireless communication conducted between the user device and the wireless communications device.  The Specification states:
After wireless beacon 142 receives a communication device identifier from communication device 110, wireless beacon 142 may determine user 102 is in proximity to point of sale device 140. If check-in with point of sale device 140 has not previously been completed, then point of sale device 140 may complete check in. Wireless beacon 142 may pass the communication device identifier to point of sale device 140 to complete the check-in process.
Spec. at 00042 (emphasis added).  This disclosure supports the recitation to the wireless communications device, the wireless beacon 142, detecting the user device, communication device 110.  However, it is the point of sale device 140 that must communicate with the payment provider sever 150 “to complete the check-in process.”  This understanding is consistent with the payment provider server 350 in communication with the point of sale device 340; where the point of sale device 340 is connected to the wireless beacon 342.  The Specification itself explicitly connects Fig. 1 and Fig. 3 o the same embodiment: “Environment 300 includes a communication device 310, a point of sale device 340, a wireless beacon 342, an accessory 344, and a payment provider server 350 corresponding generally to communication device 110, point of sale device 140, wireless beacon 142, accessory 144, and payment provider server 150, respectively, of FIG. 1.”  Spec. at 00063.
	Therefore independent claim 2 is found to lack adequate written description and claims 2-11 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim(s) 2-11, the preamble of independent claim 2 recites to a system (indefinite phrase (emphasized):
	A system, comprising: 
		a wireless communications device configured to communicate, through a magnetic field, with a magnetic card reader of a point of sale device;
	 	a non-transitory memory;
	 	and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 

Claim 2 (preamble).  It is not clear what structure or devices this system comprises.  The system is recited as comprising in the conjunctive a device, a memory, and processors.  The semi-colons separating these elements are conjunctive such that each is in an individual element of the recited system.  “The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  MPEP 2111.03.  Thus, there is no definite interpretation for a system that comprises a device as its own element, and separately, a memory, and processors.  There is no way to determine definitively if this recites to (i) a single system, which would appear to the payment provider server, (ii) two devices, the payment provider server and the recited wireless communications device, or (iii) a system comprising two distinct devices.  	For the purpose of compact prosecution the system of claim 2 is interpreted to be the payment provider server, as the claims still mirror independent claim 12, which is clearly 
	Furthermore, the recitation to the non-transitory memory to cause the system to perform operations, additionally renders claim 2 indefinite.  The system comprises a non-transitory memory.  Thus, a non-transitory memory cannot cause the system itself to perform an operation.  The recited one or more hardware processors of the system can perform an operation, as the system comprises these processors.  However, the non-transitory memory alone cannot cause the system to perform an operation.  
	Therefore independent claim 2 is found indefinite and claims 2-11 stand rejected under 35 U.S.C. 112(b).

	Claims 2-11 are further rejected in view of the preamble of independent claim 2 recites the (indefinite phrase (emphasized):
	A system, comprising: 
		a wireless communications device configured to communicate, through a magnetic field, with a magnetic card reader of a point of sale device;
	 	a non-transitory memory;
	 	and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 

Claim 2 (preamble).  The system comprises a non-transitory memory.  Thus, a non-transitory memory cannot cause the system itself to perform an operation.  The recited one or more hardware processors of the system can perform an operation, as the system comprises these processors.  However, the non-transitory memory alone cannot cause the system to perform an operation.  Therefore independent claim 2 is found indefinite and claims 2-11 stand rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-4, 7-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2014/0344153 A1 (hereinafter “RAJ”) in view of U.S. Pre-Grant Publication 20110244799 A1 (hereinafter “ROBERTS”) and further in view of U.S. Pre-Grant Publication US 20140246490 A1 (hereinafter “GRAYLIN”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

arding independent claim 2 RAJ discloses:
2.	A system, comprising:
2.01		a wireless communications device configured to communicate, through a magnetic field, with a magnetic card reader of a point of sale device; 
2.02		a non-transitory memory;  
2.03		and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
RAJ at Fig. 13 (disclosing the claimed system as the “payment processing network (PPN) 1322” component “tokenization hub 1310” and the tokenization hub’s “CTC” common token capabilities module.).
Claim Interpretation: The computer-implemented method of claim 2 is interpreted as performed by the “payment provider server 150,” as described at Figs. 1 and 3 of the Specification.  Claim 2 is directed to a system comprising a single memory and one or more processors such that the system is interpreted to be a single device comprising the wireless beacon, the memory, and the processors.
2.1		detecting that a user device is within a proximity range of the point of sale device via a wireless communication conducted between the user device and the wireless communications device ;
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication. The transaction may also be performed online from the payment application, without requiring any interaction with a merchant POS. At 1316, the merchant 1314 can submit the transaction with the dynamic 
RAJ at [0164], in view of Fig. 13 (disclosing the NFC, near field communication, detection step as occurring at a POS terminal of the merchant such that the “near field” requires a proximity range to initiate the transaction).
Claim Interpretation: The recitation of the detecting step occurring via a wireless communication, raises an issue of claim scope as to whether NFC (near field communication) is an embodiment of wireless communication.  Examiner interprets NFC as wireless communication because NFC occurs in the ISM radio band at 13.56 MHz:
NFC is a wireless short-range communication technology based on existing standards of the RFID infrastructure. NFC operates in a short range of four to ten centimeters for communication. For a communication, an NFC device generates a radio frequency in 13.56 MHz spectrum. The principle of magnetic inductive coupling is used to send and receive data within close proximity. NFC supports data rate of 106 Kbps, 212 Kbps and 424 Kbps.
N. S. S. Shobha, K. S. P. Aruna, M. D. P. Bhagyashree and K. S. J. Sarita, "NFC and NFC payments: A review." 2016 International Conference on ICT in Business Industry & Government (ICTBIG). 2016. pgs.1-7. available via https://ieeexplore.ieee.org/document/7892683. (hereinafter “SHOBHA”).  The Specification states that “[v]arious merchants at retail locations may utilize short range wireless communication with a communication device to provide services to users, such as Bluetooth, Bluetooth Low Energy, and/or LTE Direct beacon communications.” Spec. at 00011.  However, the plain meaning of the claim language does not render a narrowing of the scope such that the recited wireless communication is disclosed only by recitation to “Bluetooth, Bluetooth Low Energy, and/or LTE Direct beacon communications.”  A person having ordinary skill in the art before the effective filing date of the claimed invention wireless communication to include any contactless communication via NFC between a user device and wireless receiver.
2.2		 generating a payment card identifier for the point of sale device based on the detecting and an account associated with the  user device;
[0112] Token generation module 104b may generate tokens in response to a request from the mobile tokenization hub. In some embodiments, the token generation module 104b can select the token from a numbering scheme and activate the token. 
[0163] At 1302, the consumer requests a token from the mobile tokenization hub 1310. Using the shared secret information created during registration, at 1304 the mobile tokenization hub sends a challenge request to the consumer application through a push notification cloud. At 1306, the consumer enters the secret response created during account registration to the tokenization hub. At 1308, if the secret response returned at 1306 is correct, the tokenization hub sends a dynamic token to the consumer application.

RAJ at [0112], [0163] in view of Fig. 13 (disclosing the token generation module as part of the tokenization hub, or recited system, this step occurring between the communication device 1300 and tokenization hub 1310, where the “shared secret information” is the account data as described at 0163) (RAJ does not disclose this step as based on the detecting as recited in the prior limitation 2.1, but discloses generating the token in response to the token request to the tokenization hub based on the . . . account associated with the user device).
2.3		adding, to the payment card identifier, a portion identifying the system  as a card processing gateway for a payment card corresponding to the payment card identifier;
[0112] [. . .] For example, with a static token, then the CTC module can create an association between the token and one or more account identifiers. With a dynamic token, the CTC module can set controls and make a pairing available to a payment processing network in order to complete the transaction 
[0132] In an non-SE mobile device, a "PAN substitute" and dynamic element can be received from the mobile tokenization hub. For example, the CTC module may generate and/or transmit the data to the mobile device via a gateway. The dynamic element may be generated based on the PAN substitute or based on other device, transaction, and/or consumer information available to the mobile device.
RAJ at [0112], [0114] (disclosing the CTC module, a component of the mobile tokenization hub, as performing these steps, “creat[ing] an association between the token and the one or more account identifiers”).
2.4		transmitting the payment card identifier to the user device;
[0115] FIG. 3 shows example processes of token generation and provisioning according to an embodiment of the present invention. As shown in FIG. 3, tokens can be generated by CTC module 104 and then provisioned to mobile devices 106. In some embodiments, the CTC module can generate the token in response to a token request associated with a mobile device. Depending on the type of mobile device associated with the request, the mobile tokenization hub can request a different type of token. For example, in system 300, CTC module 108 can generate and send 302 a token to mobile tokenization hub 102 to be delivered 304 (i.e., provisioned) to a mobile device. As described above, the mobile tokenization hub can include a token provisioning module that enables the mobile tokenization module to directly provision the token to a mobile device, or to interface with a mobile gateway or a trusted service manager (TSM) system to provision the token to the mobile device.
2.5		transmitting, to the user device, a request for the user device to broadcast the payment card identifier to the wireless communications device;
[0134] FIG. 6 shows a secure element (SE) and static token activation flow according to an embodiment of the present invention. The payment application may be associated with an issuer and/or provided by a payment processing network. In some embodiments, a mobile device that includes a secure element may initiate transactions using a static token stored on the secure element. The static token may be provisioned in the secure element at the time of manufacturing, or may be provisioned after the mobile device has been purchased by a consumer. After the tokens have been activated, transactions may be initiated using the mobile device through a near-field communication (NFC)/point of sale (POS) terminal, using an issuer payment application and/or a payment processing network (PPN) reference application. The transaction data type can include a chip transaction which may include Track 2 data, a dynamic card verification value (dCVV), an application cryptogram, issuer application data, and a running serial number (ATC).
RAJ at [0134] (disclosing the activation of the token by the payment provider server for the express purpose of transmitting the activated token from the communication device to the POS terminal with sensor device wireless communication device).
Claim Interpretation: The disclosed step at [0134] is functionally equivalent to the recited request, because the recited request is effectively a command issued by the payment provider system for the token to be sent from the communication device to the POS terminal.  Thus, it is not a request in the ordinary “server-client” sense because the server, or system, requests the token but does not receive the requested token from the client user device.  Rather, a “third party” to the requesting system and the complying user device— the POS terminal with sensor device—receives the token.  This is because the activation of the token by the server is the same as a request for the user device to transmit the token to the POS.  Thus, RAJ discloses with respect to the activation and provisioning of its token that the token be transmitted from the user device to the wireless communications device, such that the disclosure of RAJ at [0134] is functionally equivalent to the recited request.
2.6		receiving, by the system from the point of sale device, a payment request comprising magnetic card data that is transmitted to the point of sale device  through the magnetic card reader by the wireless communications device, 
		wherein the magnetic card data is generated by driving the wireless communications device to cause a varying of the magnetic field that replicates a swipe of a magnetic stripe card at the magnetic card reader,
wherein the magnetic card data comprises the payment card identifier from the user device;
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. . . .  the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication. The transaction may also be performed online from the payment application, without requiring any interaction with a merchant POS. At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322. [0165] At 1324, the PPN recognizes the dynamic token as a PAN substitute. For example, a portion of the token may include a code that indicates the token is a token.
RAJ at [0164-65] (disclosing the NFC payment and NFC payment card data in the place of the recited magnetic card data and magnetic card reader, where the “token” is the payment card identifier, and the PPN 1322 receives the request).  This paragraph should be viewed with Fig. 13 that depicts at step 1312 the “submit transaction with token step” such that the token is transmitted as payment request to the PPN.
2.7		and processing the payment request using the account.  
RAJ at [0165] (“At 1326, the PPN can process the transaction using the PAN retrieved from the CTC with issuer 1328. The PPN can provide a response back to acquirer and merchant indicating if the transaction has been approved.”).
	However, RAJ does not explicitly disclose: in the preamble at (2.01) a wireless communications device configured to communicate, through a magnetic field, with a magnetic card reader of a point of sale device; at (2.1) the wireless communications device; at (2.2) based on the detecting; and at (2.6) receiving . . . through the magnetic card reader by the wireless communications device, wherein the magnetic card data is generated by driving the wireless 
	ROBERTS discloses those elements not explicitly disclosed by RAJ:
2.2		generating a payment card identifier for the point of sale device based on the detecting and an account associated with the  user device;
[0019] [. . .] The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
[0026] Pursuant to some embodiments, the reader 104 is configured to interact with the proximity payment device 102 during the course of a transaction. Where needed, the reader 104 is operable to pass data from the proximity payment device 102 to the terminal 106 and from the terminal 106 to the payment device 102 during the payment transaction. The reader 104 may include processing logic and memory allowing the reader to collect necessary data from the payment device and to obtain a transaction authorization as well as to populate a clearing record for transmission from the terminal 106 to the payment system 110. In situations where the payment device holder needs to be verified the reader 104 is configured to perform such an verification process.
ROBERTS at [0019], [0021] (disclosing the step of detecting, as invoked from limitation 2.1 with citation to RAJ, as occurring between a reader, proximity payment device, and mobile terminal, such that based on the detecting, payment processing steps are initiated to obtain a transaction authorization.).
2.3		adding, to the payment card identifier, a portion identifying the system  as a card processing gateway for a payment card corresponding to the payment card identifier;
[0041] In some situations, the reader 104 may receive data (either from the terminal or the payment device) which is to be stored in a reader database. Both static and transient datasets may be stored. A generic dataset may be stored which is a set of Tag-Length-Value (TLV) data objects that includes persistent data not specific to a particular transaction or to a specific kernel (e.g., such as a terminal country code). TLV coding is commonly used in smart card and payment systems such as EMV but other representations are equally valid. Kernel specific data may also be stored, which includes TLV data objects and persistent data that may differ from kernel to kernel and that are not transaction specific (such as tag and data items that are payment system specific, such as a terminal's cardholder verification method ("CVM") limit, or the like). 
ROBERTS at [0029], [0041], [0047] (disclosing the payment card identifier as a Tag Length-Value (TLV) data object, where TLV is used in smart coding systems with NFC and the tag and data items are payment card identifiers “such as a terminal’s cardholder verification method.”).
2.6		 receiving, by the system from the point of sale device, a payment request comprising magnetic card data that is transmitted to the point of sale device through the magnetic card reader by the wireless communications device, 
		wherein the magnetic card data is generated by driving the wireless communications device to cause a varying of the magnetic field that replicates a swipe of a magnetic stripe card at the magnetic card reader, 
		wherein the magnetic card data comprises the payment card identifier from the  user device;
[0019] The system 100 further includes a proximity reader 104 associated with a transaction terminal 106. The proximity reader 104 and the transaction terminal 106 may be substantially or entirely conventional in their hardware aspects and may also incorporate conventional software capabilities as well as additional software capabilities provided in accordance with the present invention and described below. Further, the reader 104 and the terminal 106, although shown as being separate, may be configured as a unitary component. As such, the terms "terminal" and "reader" as used herein are used to refer to a logical separation of software or other components, and not necessarily physical separation. The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
The terminal is represented by item 106, and the reader is represented by item 104.
[0032] . . . The terminal 106 may also include conventional peripheral components, in communication with and/or controlled by the processor 402, such as one or more of . . . (f) the above-mentioned reader 104, for exchanging wireless short range communications/near field communications (NFC) with proximity payment devices (as well as, in some embodiments, magnetic stripe devices and contact payment devices);. . . . In some embodiments, the terminal 106 may also include a magnetic stripe reader for reading payment card account numbers and related information from magnetic stripe payment cards. In some embodiments, the magnetic stripe reader may be embodied in or associated with the reader 104.
ROBERTS at [0019], [0029], [0032] (disclosing a magnetic stripe reader attached to a POS terminal for receiving magnetic stripe data from magnetic stripe payment cards as a substitute embodiment for the NFC payment steps at Figs. 2-4).
	At (2.3), ROBERTS does not explicitly disclose the step of adding, to the payment card identifier; ROBERTS only explicitly discloses the payment card identifier as an EMV payment card identifier, as cited to above.  However, RAJ inherently discloses the step of adding, to the payment card identifier in view of The EMV Co. specification as published November 2011.  See EMV 4.3 Book 2 “Security and Key Management.” § 8 Application Cryptogram and Issuer Authentication.  8.1 Application Cryptogram Generation.  (hereinafter “EMV Book 2”).  This is because RAJ discloses that its payment identifier is an EMV payment identifier:
[0029] FIG. 2 schematically illustrates some communication aspects of a typical transaction in which a proximity payment device 102 is used. The terminal is represented by item 106, and the reader is represented by item 104. Wireless communication between the proximity payment device 102 and the reader 104 is indicated at 202. The wireless communication 202 may be conducted in accordance with one or more standard protocols, such as "EMV Contactless" and/or NFC all of which are well known to those who are skilled 
[0041] . . .  TLV coding is commonly used in smart card and payment systems such as EMV but other representations are equally valid. Kernel specific data may also be stored, which includes TLV data objects and persistent data that may differ from kernel to kernel and that are not transaction specific (such as tag and data items that are payment system specific, such as a terminal's cardholder verification method ("CVM") limit, or the like). 
[0047] Pursuant to some embodiments, a signal referred to as the "Recover AC" command is provided to enable recovery of a torn transaction (where the term "AC" refers to an "Application Cryptogram" as the term is used in the EMV specifications available at www.emvco.com).
ROBERTS at [0029], [0041], [0047].  A person having ordinary skill in the art before the effective filing date of the claimed invention would know when viewing the disclosure of ROBERTS would recognize the EMV standard for contactless NFC communication.   This standard requires that an “ARPC” or authorization response cryptogram is sent from the issuer payment server to the terminal, where the data field of the ARPC cryptogram includes the identity of the issuer; the server receives an “ARQC” authorization request code and responds by inserting its own response code.  Therefore in disclosing its payment card identifier as part of the EMV system, ROBERTS inherently discloses the step of adding to the payment card identifier as supported by EMV Book 2.
	Returning to the combination of RAJ and ROBERTS, RAJ discloses the recited system as the PPN with “mobile tokenization hub” of Fig. 13 which provides a payment token to the mobile device or communication device in response to receiving a token request from the mobile device.  The token request initiates a series of steps involving payment through a POS terminal to a payment provider network (PPN).  The token is generated by the mobile tokenization hub based on the account information associated with the payment device that initiates the request.  The token is provisioned by the mobile tokenization hub to the payment device where it is 
	ROBERTS discloses that a transaction is initiated with a payment server by a mobile device communicating with the contactless interface of a reader, to transmit magnetic field data to a POS terminal, in accordance with EMV Co. specification, EMV Book 2.  As part of the EMV payment steps, a cryptogram is communicated from the terminal to the payment server as an authentication request (the ARQC cryptogram); the sever in turn takes the bytes of the ARQC cryptogram and edits the byte values by inserting its response code, to form an authentication response (ARPC) cryptogram.  The ARPC is transmitted from the payment server to the POS terminal to prove authentication of the transaction; i.e. in this respect, the ARPC acts as the payment code.
	Where RAJ discloses the steps of a server generating and provisioning a payment token to a mobile device for use at a POS terminal; and where ROBERTS discloses conducting a payment transaction via both NFC (radio frequency with magnetic inductive coupling) and a magnetic card reader connected to a POS, where a payment server inserts identifying information into a payment code; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction initiation and payment code steps of ROBERTS, to arrive at the present claims.  This modification yields a predictable result because each of RAJ and ROBERTS disclose computer implemented steps between a user device, POS terminal, and payment server, such that each of the recited steps will perform in combination the same as disclosed individually.

	GRAYLIN discloses:
2.01		a wireless communications device configured to communicate, through a magnetic field, with a magnetic card reader of a point of sale device;
[0007] In one aspect, a system for securely capturing, storing and transmitting magnetic stripe payment card data includes a mobile communication device and mobile application, and a magnetic stripe transporter (MST) dongle. The MST dongle or MST includes a microprocessor, magnetic field transmitter which includes a driver and an inductor that can generate varying magnetic fields, a battery, a charging circuit, a magnetic stripe reader (MSR), a memory means or secure element, an audio jack interface, and a communication interface (for example, a USB interface, a 30 pin or 9 pin Apple interface, a Bluetooth interface, etc.) working in conjunction with a consumer mobile device and wallet application for capturing magnetic stripe card data, storing the data securely, and transmitting such data to merchants' point of sale (POS) or checkout systems, in the physical and virtual environments.
2.1		detecting that a user device is within a proximity range of the point of sale device via a wireless communication conducted between the user device and the wireless communications device;
[0025] An overview of a system 10 for capturing, storing and transmitting magnetic stripe card data to a merchant's conventional point of sale (POS) according to an illustrative embodiment is described with reference to FIG. 1. The system 10 includes a magnetic stripe transporter (MST) 100 adapted to interface with a mobile communication device 200. . . . The MST 100 also interacts with a merchant POS 300 by being adapted to transmit magnetic stripe data from a magnetic field transmitter 150 that includes a driver and an inductor, to a magnetic stripe reader (MSR) 302 of the merchant POS 300.
GRAYLIN at [0025] (disclosing the wireless communications device as having a magnetic stripe transporter (MST) 100 that interfaces with the user device, and “interacts with the merchant POS 300” ).
[0055] If the MST is authenticated by the wallet application enabled in the default Transmit Mode, and the MST is unplugged from the mobile communication device, illustrated as block 474, then the dongle would stay ON and remain unlocked for up to about 4 minutes or longer, illustrated as block 476. This allows the MST dongle to be transported and used by a merchant or the user to complete the transmission of the card data when the MST is in proximity of the POS by pressing the button on the MST during this period, illustrated as block 478, after which the dongle may shut down and have to be turned on and unlocked again by the wallet application.
GRAYLIN at [0055] (further disclosing detecting that a user device is within a proximity range of the point of sale device via a wireless communication conducted between the user device); 
2.2		 generating a payment card identifier for the point of sale device based on the detecting and an account associated with the  user device;
2.3		adding, to the payment card identifier, a portion identifying the system  as a card processing gateway for a payment card corresponding to the payment card identifier;
[0043] In an aspect, another process of loading the MST is to dynamically send the magnetic stripe data from the server through the mobile device and application to the MST. This methodology enables magnetic stripe data to be transmitted from the server to the MST after authentication of the wallet user is performed so that dynamic magnetic stripe data can be transmitted to the mobile device and stored and/or transmitted. In an aspect, track data generated by the server can be dynamically loaded for payment purposes, such that a one-time use payment credential can be generated for the wallet user dynamically at the time of payment.
GRAYLIN at [0043] (further disclosing the detecting in relation to the step of generating . . . based on the detecting, as recited at (2.2)) (“This methodology enables magnetic stripe data to be 
. . .
2.6		 receiving, by the system from the point of sale device, a payment request comprising magnetic card data that is transmitted to the point of sale device through the magnetic card reader by the wireless communications device , 
GRAYLIN at [0026] (“The POS or checkout application 230 interacts with the MST 100 and accepts card payment data from the MST 100. The POS or checkout application 230 may cause the card payment data to be transmitted to a wallet server 260 via a network 170.”).
		wherein the magnetic card data is generated by driving the wireless communications device to cause a varying of the magnetic field that replicates a swipe of a magnetic stripe card at the magnetic card reader, 
GRAYLIN at [0025] (“The MST 100 also interacts with a merchant POS 300 by being adapted to transmit magnetic stripe data from a magnetic field transmitter 150 that includes a driver and an inductor, to a magnetic stripe reader (MSR) 302 of the merchant POS 300.”).
		wherein the magnetic card data comprises the payment card identifier from the  user device;
GRAYLIN at [0026] (disclosing the payment card identifier in the magnetic card data).
	GRAYLIN disclose a payment system analogous to RAJ, ROBERTS, and the present application, where a wallet server 260 provisions a payment credential to a user device and then receives the card payment data from the POS via an MST transaction. 
wireless communications device communicating via MST performing the detecting and receiving steps; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction initiation and payment code steps of ROBERTS, using MST as in GRAYLIN.  This modification yields a predictable result because each of RAJ, ROBERTS, and GRAYLIN disclose a user device, POS terminal, and payment server, such that the MST of GRAYLIN will perform in combination with the payment steps of RAJ and ROBERTS the same as disclosed individually.  Therefore independent claim 2 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 3, GRAYLIN discloses: the system of claim 2, wherein 
3.1		the user device is detected by the system using the wireless communications device over Bluetooth, Bluetooth Low Energy, or LTE direct.
The MST dongle or MST includes a microprocessor, magnetic field transmitter which includes a driver and an inductor that can generate varying magnetic fields, . . . and a communication interface (for example, a USB interface, a 30 pin or 9 pin Apple interface, a Bluetooth interface, etc.).
GRAYLIN at [0007]; GRAYLIN at [0055] (further disclosing detecting “when the MST is in proximity of the POS”).  Therefore claim 3 is rendered obvious by RAJ in view of ROBERTS and further in view of GRAYLIN.

	Regarding claim 4, GRAYLIN discloses: The system of claim 2, wherein 
4.1		the magnetic card data corresponds to a burst of magnetic field waves emitted by the wireless communications device.
[0011] In another aspect, the disclosure features a method for securely capturing, storing and transmitting magnetic stripe card data. A magnetic stripe transporter (MST) dongle includes a microprocessor, a driver configured to send current and signal to an inductor that creates varying magnetic fields, . . . and a wallet application or mobile application for capturing magnetic stripe card data, storing the card data securely, and transmitting such data to merchants' point of sale (POS) terminals, checkout systems, or other MSR devices, in a physical and virtual environment.	
	Therefore claim 4 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 7, RAJ discloses: the system of claim 2, wherein 
7.1		the proximity range is based at least in part on a checkout location corresponding to the point of sale device. 
[0052] As used herein, "short range communication" or "short range wireless communication" may comprise any method of providing short-range contact or contactless communications capability, such as RFID, Bluetooth.TM., infra-red, or other data transfer capability that can be used to exchange data between a payment device and an access device. In some embodiments, short range communications may be in conformance with a standardized protocol or data transfer mechanism (e.g., ISO 14443/NFC). Short range communication typically comprises communications at a range of less than 2 meters. In some embodiments, it may be preferable to limit the range of short range communications (e.g. to a range of less than 1 meter, less than 10 centimeters, or less than 2.54 centimeters) for security, technical, and/or practical considerations. For instance, it may not be desirable for a POS terminal to communicate with every payment device that is within a 2 meter radius because each of those payment devices may not be involved in a transaction, or such communication may interfere with a current transaction involving different financial transaction devices. Typically the payment device or the access device also includes a protocol for determining resolution of collisions (i.e. when two payment devices are communicating with the access device simultaneously). The use of short range communications may be used when the merchant and the consumer are in close geographic proximity, such as when the consumer is at the merchant's place of business.
RAJ at [0052] (disclosing the proximity range as a function of the location of the access device, which is the checkout location of the merchant.).
	Therefore claim 7 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 8, RAJ discloses: the system of claim 2, wherein the magnetic card data further comprises:
8.1		a sequence generated from the payment card identifier, and wherein the payment card identifier corresponds to a pre-established payment card token. 
[0113] In some embodiments, token maps module 104e can maintain token to PAN mappings for consumers registered with the mobile tokenization hub. As described above, the mappings can include many tokens to one PAN as well as many PANs to one token. In some embodiments, token maps module 104e can maintain mappings for externally generated tokens as well. For example, when mobile tokenization hub 102 receives a token generated by, e.g., an issuer, through token request interface 102h, the externally generated token may be forwarded to CTC module 104.
RAJ at [0113] (disclosing the token maps module as maintaining the pre-established payment card token).
	Therefore claim 8 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 9, RAJ discloses: the system of claim 2, wherein the payment card identifier further comprises
an alphanumeric code associated with the user device and the point of sale device.
[0139] . . . For each new card, the application can generate a new identifier, such as a PAN sequence number (PSN), to distinguish multiple PANs associated to the same token. During registration, the payment application 702 can capture mobile device details for mobile device 700. This may include the static token or various device identifiers, including Mobile Station International Subscriber Directory Number (MSISDN) and International Mobile Station Equipment Identifier (IMEI).
RAJ at [0139] (disclosing the generated payment token as an alphanumeric PAN sequence number).
[0146] . . . Consumer and device information can be mapped to the newly generated token and used as an additional verification check when a transaction is initiated. If consumer or device information provided during a transaction using the token does not match that stored during registration, the transaction may be rejected or additional information may be required from the consumer. Once the token has been generated and the consumer and device information stored, the token can be sent from the CTC module to the mobile tokenization hub.
RAJ at [0146] (disclosing “consumer and device information” as mapped to the generated token to provide additional verification when the token is used in the transaction).
	Therefore claim 9 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 10, RAJ discloses: the system of claim 2, wherein prior to processing the payment request, the operations further comprise:
10.1		causing to be displayed, on the user device, payment instruments for the account that are available for use with the payment request;
[0139] [. . .] The application can access and retrieve the static token from the secure element of the mobile device. The user can then be presented with one or more accounts associated with the application from which the consumer may select to register. In an embodiment, the user can enter the card information to register with wallet provider or issuer application. For each new card, the application can generate a new identifier, such as a PAN sequence number (PSN), to distinguish multiple PANs associated to the same token.
[0219] The mobile device 36 may also include a processor 36(c) (e.g., a microprocessor) for processing the functions of the phone 36 and a display 36(d) to allow a consumer to see phone numbers and other information and messages. The mobile device 36 may further include input elements 36(e) to allow a user to input information into the device, a speaker 36(f).
10.2		and receiving a selection of one of the payment instruments from the user device, wherein the payment request is processed using the one of the payment instruments.
[0166] FIG. 14 shows a non-secure element (non-SE) and dynamic token generation flow according to an embodiment of the present invention. At step 1, consumer initiates a transaction, for example by selecting an account alias in a wallet application, issuer payment application, payment processing application, or other digital wallet on the consumer's mobile device 1400. At step 2, the payment application 1402 sends a request for a dynamic token to mobile tokenization hub 1406 through a mobile tokenization hub API. The payment application can include a PAN alias, device information and purchase amount in the new token request.
	Where RAJ discloses selecting an account alias to be used for requesting a token to process a payment, and further discloses the account alias as presented on a mobile device with a display, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the step of presenting the account aliases involves the presentation as displayed on a mobile device.  Therefore claim 10 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 11, RAJ discloses: the system of claim 2, wherein the portion comprises 
a set number of digits that cause the point of sale device to select a payment provider as the card processing gateway.
[0164] [. . .] At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
[0165] At 1324, the PPN recognizes the dynamic token as a PAN substitute. For example, a portion of the token may include a code that indicates the token is a token. The PPN sends a request to the CTC module for the PAN associated with the token. The request may include transaction data (such as consumer and device information) received from the mobile device via the merchant and acquirer. The CTC module may verify the transaction request by comparing the device information against device information associated with the token. If the CTC verifies the transaction, it can look up the PAN associated with the token, and return the PAN to the PPN.
RAJ at [0164-65] (disclosing the payment token as routed from the merchant POS terminal to the payment processing network based on the alphanumeric digits of the payment token).
	Therefore claim 11 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding independent claim 12 RAJ discloses: A method, comprising:
12.1		receiving, by a payment provider server from a sensor device, information for a connection between a communication device of a user and the sensor device, the sensor device communicating with a magnetic card reader of a point of sale device through emitting magnetic field waves, wherein the information comprises a device identifier for the communication device and a location identifier for the sensor device;
[0107] In some embodiments, device information module 102k can receive mobile device information during registration and interface with credential device information can be associated with a consumer and with any tokens that are associated with the consumer. As described above, device information that may be received during registration can include an application identifier, application name, partner platform identifier, MSISDN, UUID, IMEI, IMSI, static token/dynamic token, PAN, CVV, consumer first name, last name, consumer address, ZIP Code, and/or consumer credentials. The device information may also includes a device type identifier which may indicate whether the device includes a secure element.
[0110] Mobile tokenization hub 102 can include a token type module 102m that is configured to identify the type of token requested (e.g., static or dynamic) based on the source of the token request. For example, based on device information stored in the credential database 110a, the token type module can determine if the requesting device is a mobile device with a secure element or a mobile device without a secure element. If the request originates with a mobile device with a secure element, then static tokens can be generated to provision into the secure element.
RAJ at [0107], [0110] (disclosing the “mobile tokenization hub” as receiving the device identifier).  The “mobile tokenization hub” a part of the “PPN,” which maps to the structure implementing the computer-implemented method of the present claim.  RAJ at Fig. 13 (disclosing the claimed system as the “payment processing network (PPN) 1322” component “tokenization hub 1310” and the tokenization hub’s “CTC” common token capabilities module.).
12.2		determining an account associated with the communication device based on the device identifier;
RAJ at [107], [110] (disclosing the device identifier information associated with the “token type module as configured to identify the type of token”).
12.3		 generating a payment card code for the communication device based on the information and the account;
[0112] Token generation module 104b may generate tokens in response to a request from the mobile tokenization hub. In some embodiments, the token generation module 104b can select the token from a numbering scheme and activate the token. 
, a portion identifying the payment provider server as a card processing gateway for the payment card code;
[0112] [. . .] For example, with a static token, then the CTC module can create an association between the token and one or more account identifiers. With a dynamic token, the CTC module can set controls and make a pairing available to a payment processing network in order to complete the transaction processing. The CTC module can assist with de-tokenization during a transaction authorization using a de-tokenization module 104d.
[0132] In an non-SE mobile device, a "PAN substitute" and dynamic element can be received from the mobile tokenization hub. For example, the CTC module may generate and/or transmit the data to the mobile device via a gateway. The dynamic element may be generated based on the PAN substitute or based on other device, transaction, and/or consumer information available to the mobile device.
12.5		 transmitting the payment card code to the communication device;
[0115] FIG. 3 shows example processes of token generation and provisioning according to an embodiment of the present invention. As shown in FIG. 3, tokens can be generated by CTC module 104 and then provisioned to mobile devices 106. In some embodiments, the CTC module can generate the token in response to a token request associated with a mobile device. Depending on the type of mobile device associated with the request, the mobile tokenization hub can request a different type of token. For example, in system 300, CTC module 108 can generate and send 302 a token to mobile tokenization hub 102 to be delivered 304 (i.e., provisioned) to a mobile device. As described above, the mobile tokenization hub can include a token provisioning module that enables the mobile tokenization module to directly provision the token to a mobile device, or to interface with a mobile gateway or a trusted service manager (TSM) system to provision the token to the mobile device.
12.6		 transmitting a request for the communication device to broadcast the payment card code to the sensor device within a proximity range of the point of sale device;
[0134] FIG. 6 shows a secure element (SE) and static token activation flow according to an embodiment of the present invention. The payment application may be associated with an issuer and/or provided by a payment processing network. In some embodiments, a mobile device that includes a secure element may initiate transactions using a static token stored on the secure element. The After the tokens have been activated, transactions may be initiated using the mobile device through a near-field communication (NFC)/point of sale (POS) terminal, using an issuer payment application and/or a payment processing network (PPN) reference application. The transaction data type can include a chip transaction which may include Track 2 data, a dynamic card verification value (dCVV), an application cryptogram, issuer application data, and a running serial number (ATC).
RAJ at [0134] (disclosing the activation of the token by the payment provider server for the express purpose of transmitting the activated token from the mobile (communication) device to the POS terminal with sensor device).
NOTE on Claim Interpretation: The disclosed step at [0134] is functionally equivalent to the recited request, because the recited request is effectively a command issued by the payment provider system for the token to be sent from the communication device to the POS terminal—Thus, it is not a request in the ordinary server-client sense because the server does not receive the requested token from the client.  Rather, a third party, the POS terminal with sensor device, receives the token, because the activation of the token by the server commands the communication device to send it.  This is precisely what RAJ discloses with respect to the activation and provisioning of its token, such that the disclosure of RAJ cited above is functionally equivalent to the recited request.
12.7		 and receiving, by the payment provider server from the point of sale device, transaction data for a transaction between the user and a merchant associated with the point of sale device, 
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication. The transaction may also be performed online from the payment application, without requiring any interaction with a merchant POS. At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
		wherein the transaction data comprises magnetic card information that is transmitted by the sensor device to the magnetic card reader of the point of sale device via the magnetic field waves, the magnetic field waves mimicking a swipe of a credit card, a debit card, or a gift card at the magnetic card reader, 
		and wherein the magnetic card information includes the payment card code from the communication device.
[0162] In some embodiments, a non-SE mobile device may be used with a dynamic token. The mobile device may include a payment application, such as an issuer payment application, a wallet provider application, and/or a PPN reference application. The non-SE mobile device may perform chip transactions using the dynamic token. Transaction data for the chip transaction may include Track 2 data, a dCVV, an application cryptogram, payment application data, and an ATC.
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication.
	However, RAJ does not explicitly disclose: at (12.1) receiving . . .  from a sensor device . . . for a connection between a communication device of a user and the sensor device, the sensor device communicating with a magnetic card reader of a point of sale device through emitting magnetic field waves; at (12.4) inserting, to the payment card code; and at (12.7) magnetic card information . . .  by the sensor device to the magnetic card reader . . .  via the magnetic field waves, the magnetic field waves mimicking a swipe of a credit card, a debit card, or a gift card at the magnetic card reader . . . [and] the magnetic card information.
	ROBERTS discloses those elements not explicitly disclosed by RAJ, and further discloses:
12.1		receiving, by a payment provider server from a sensor device, information for a connection between a communication device and the sensor device associated with a point of sale device, wherein the information comprises a device identifier for the communication device and a location identifier for the sensor device;
12.1		receiving, by a payment provider server from a sensor device, information for a connection between a communication device of a user and the sensor device, the sensor device communicating with a magnetic card reader of a point of sale device through emitting magnetic field waves, wherein the information comprises a device identifier for the communication device and a location identifier for the sensor device;
ROBERTS at [0019], [0029], [0032] (disclosing a magnetic stripe reader attached to a POS terminal for receiving magnetic stripe data from magnetic stripe payment cards as a substitute embodiment for the NFC payment steps at Figs. 2-4).  ROBERTS discloses the location identifier
[0041] In some situations, the reader 104 may receive data (either from the terminal or the payment device) which is to be stored in a reader database. Both static and transient datasets may be stored. A generic dataset may be stored which is a set of Tag-Length-Value (TLV) data objects that includes persistent data not specific to a particular transaction or to a specific kernel (e.g., such as a terminal country code).
[. . .]
12.4		inserting, to the payment card code, a portion identifying the payment provider server as a card processing gateway for the payment card code;
the reader 104 may receive data (either from the terminal or the payment device) which is to be stored in a reader database. Both static and transient datasets may be stored. A generic dataset may be stored which is a set of Tag-Length-Value (TLV) data objects that includes persistent data not specific to a particular transaction or to a specific kernel (e.g., such as a terminal country code). TLV coding is commonly used in smart card and payment systems such as EMV but other representations are equally valid. Kernel specific data may also be stored, which includes TLV data objects and persistent data that may differ from kernel to kernel and that are not transaction specific (such as tag and data items that are payment system specific, such as a terminal's cardholder verification method ("CVM") limit, or the like). 
ROBERTS at [0029], [0041], [0047] (disclosing the payment card identifier as a Tag Length-Value (TLV) data object, where TLV is used in smart coding systems with NFC and the tag and data items are payment card identifiers “such as a terminal’s cardholder verification method.”).
[. . .]
12.7		  and receiving, by the payment provider server from the point of sale device, transaction data for a transaction between the user and a merchant associated with the point of sale device, 
		wherein the transaction data comprises magnetic card information that is transmitted by the sensor device to the magnetic card reader of the point of sale device via the magnetic field waves, the magnetic field waves mimicking a swipe of a credit card, a debit card, or a gift card at the magnetic card reader, 
		and wherein the magnetic card information includes the payment card code from the communication device.
[0032] The terminal 106 may include a processing element (or elements) such [0019] The system 100 further includes a proximity reader 104 associated with a transaction terminal 106. The proximity reader 104 and the transaction terminal 106 may be substantially or entirely conventional in their hardware aspects and may also incorporate conventional software capabilities as well as additional software capabilities provided in accordance with the present invention and described below. Further, the reader 104 and the terminal 106, although shown as being separate, may be configured as a unitary component. As such, the terms "terminal" and "reader" as used herein are used to refer to a logical separation of software or other components, and not necessarily physical separation. The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
[0029] FIG. 2 schematically illustrates some communication aspects of a typical transaction in which a proximity payment device 102 is used. The terminal is represented by item 106, and the reader is represented by item 104.
[0032] . . . The terminal 106 may also include conventional peripheral components, in communication with and/or controlled by the processor 402, such as one or more of . . . (f) the above-mentioned reader 104, for exchanging wireless short range communications/near field communications (NFC) with proximity payment devices (as well as, in some embodiments, magnetic stripe devices and contact payment devices);. . . . In some embodiments, the terminal 106 may also include a magnetic stripe reader for reading payment card account numbers and related information from magnetic stripe payment cards. In some embodiments, the magnetic stripe reader may be embodied in or associated with the reader 104.
ROBERTS at [0019], [0029], [0032] (disclosing a magnetic stripe reader attached to a POS terminal for receiving magnetic stripe data from magnetic stripe payment cards as a substitute embodiment for the NFC payment steps at Figs. 2-4).
	At (12.4), ROBERTS does not explicitly disclose the step of inserting, to the payment card identifier; ROBERTS only explicitly discloses the payment card identifier as an EMV payment card identifier, as cited to above.  However, RAJ inherently discloses the step of insertly, to the payment card identifier in view of The EMV Co. specification as published November 2011.  See EMV 4.3 Book 2 “Security and Key Management.” § 8 Application Cryptogram and Issuer Authentication.  8.1 Application Cryptogram Generation.  (hereinafter “EMV Book 2”).  This is because RAJ discloses that its payment identifier is an EMV payment identifier:
may be conducted in accordance with one or more standard protocols, such as "EMV Contactless" and/or NFC all of which are well known to those who are skilled in the art. The device 102 may be a payment-enabled mobile telephone or other form factor proximity payment device.
[0041] . . .  TLV coding is commonly used in smart card and payment systems such as EMV but other representations are equally valid. Kernel specific data may also be stored, which includes TLV data objects and persistent data that may differ from kernel to kernel and that are not transaction specific (such as tag and data items that are payment system specific, such as a terminal's cardholder verification method ("CVM") limit, or the like). 
[0047] Pursuant to some embodiments, a signal referred to as the "Recover AC" command is provided to enable recovery of a torn transaction (where the term "AC" refers to an "Application Cryptogram" as the term is used in the EMV specifications available at www.emvco.com).
ROBERTS at [0029], [0041], [0047].  A person having ordinary skill in the art before the effective filing date of the claimed invention would know when viewing the disclosure of ROBERTS would recognize the EMV standard for contactless NFC communication.   This standard requires that an “ARPC” or authorization response cryptogram is sent from the issuer payment server to the terminal, where the data field of the ARPC cryptogram includes the identity of the issuer; the server receives an “ARQC” authorization request code and responds by inserting its own response code.  Therefore in disclosing its payment card identifier as part of the EMV system, ROBERTS inherently discloses the step of inserting to the payment card identifier as supported by EMV Book 2.
	Returning to the combination of RAJ in view of Roberts, RAJ discloses the payment provider server as the “mobile tokenization hub” of the PPN in Fig. 13 of RAJ, which provides a payment token to the mobile device or communication device in response to receiving a token 
	ROBERTS discloses a magnetic stripe card reader attached to a POS terminal in communication with a payment network such that the transaction data is received at a magnetic card reader from a communication device, sent to the attached POS terminal, and then transmitted to a payment network.  ROBERTS discloses a transaction initiated with a payment server by a mobile device in accordance with EMV Co. specification, EMV Book 2.  As part of the EMV payment steps, a cryptogram is communicated from the terminal to the payment server as an authentication request (the ARQC cryptogram); the sever in turn takes the bytes of the ARQC cryptogram and edits the byte values by inserting its response code, to form an authentication response (ARPC) cryptogram.  The ARPC is transmitted from the payment server to the POS terminal to prove authentication of the transaction; i.e. in this respect, the ARPC acts as the payment code.
	Where RAJ discloses the steps of a server generating and provisioning a payment token to a mobile device for use at a POS terminal; and where ROBERTS discloses conducting a payment transaction via both NFC (radio frequency with magnetic inductive coupling) and a magnetic card reader connected to a POS, where a payment server inserts identifying information into a payment code; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction initiation and payment code steps of ROBERTS, to arrive at the present claims.  This modification yields a predictable result because each of RAJ and 
	However, RAJ does not explicitly disclose: at (12.1) receiving . . .  from a sensor device . . . for a connection between a communication device of a user and the sensor device, the sensor device communicating with a magnetic card reader of a point of sale device through emitting magnetic field waves; at (12.4) inserting, to the payment card code; and at (12.7) magnetic card information . . .  by the sensor device to the magnetic card reader . . .  via the magnetic field waves, the magnetic field waves mimicking a swipe of a credit card, a debit card, or a gift card at the magnetic card reader . . . [and] the magnetic card information.

12.1		receiving, by a payment provider server from a sensor device, information for a connection between a communication device of a user and the sensor device, the sensor device communicating with a magnetic card reader of a point of sale device through emitting magnetic field waves, wherein the information comprises a device identifier for the communication device and a location identifier for the sensor device;
[0025] An overview of a system 10 for capturing, storing and transmitting magnetic stripe card data to a merchant's conventional point of sale (POS) according to an illustrative embodiment is described with reference to FIG. 1. The system 10 includes a magnetic stripe transporter (MST) 100 adapted to interface with a mobile communication device 200. . . . The MST 100 also interacts with a merchant POS 300 by being adapted to transmit magnetic stripe data from a magnetic field transmitter 150 that includes a driver and an inductor, to a magnetic stripe reader (MSR) 302 of the merchant POS 300.
wireless communications device as having a magnetic stripe transporter (MST) 100 that interfaces with the user device, and “interacts with the merchant POS 300” );
GRAYLIN at [0044] (disclosing the location identifier) (“The wallet user can "check in" to the hotel via an application on the user's mobile device (optionally, the mobile device location can be matched with the address of the reservation to ensure further security), then reservation server sends to the wallet server a "key" which is then transmitted to the wallet application or digital wallet and loaded on the MST's memory means for non-payment purposes.”).
12.7		  and receiving, by the payment provider server from the point of sale device, transaction data for a transaction between the user and a merchant associated with the point of sale device, 
GRAYLIN at [0026] (“The POS or checkout application 230 interacts with the MST 100 and accepts card payment data from the MST 100. The POS or checkout application 230 may cause the card payment data to be transmitted to a wallet server 260 via a network 170.”).
		wherein the transaction data comprises magnetic card information that is transmitted by the sensor device to the magnetic card reader of the point of sale device via the magnetic field waves, the magnetic field waves mimicking a swipe of a credit card, a debit card, or a gift card at the magnetic card reader, 
GRAYLIN at [0025] (“The MST 100 also interacts with a merchant POS 300 by being adapted to transmit magnetic stripe data from a magnetic field transmitter 150 that includes a driver and an inductor, to a magnetic stripe reader (MSR) 302 of the merchant POS 300.”).
		and wherein the magnetic card information includes the payment card code from the communication device.
payment card identifier in the magnetic card data).
	Where RAJ discloses the steps of a server generating and provisioning a payment token to a mobile device for use at a POS terminal; and ROBERTS discloses conducting a payment transaction via both NFC (radio frequency with magnetic inductive coupling) and a magnetic card reader sensor devices connected to a POS, where a payment server inserts identifying information into a payment code; and where GRAYLIN discloses the wireless communications device communicating via MST through emitting magnetic field waves; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction initiation and payment code steps of ROBERTS, using MST as in GRAYLIN.  This modification yields a predictable result because each of RAJ, ROBERTS, and GRAYLIN disclose a user device, POS terminal, and payment server, such that the MST of GRAYLIN will perform in combination with the payment steps of RAJ and ROBERTS the same as disclosed individually.  Therefore independent claim 2 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.  Therefore independent claim 12 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 13, RAJ discloses: the method of claim 12, further comprising: 
13.1		processing the transaction using the account. 
[0050] [. . .] The transaction data may include an account identifier associated with the payment instrument used to initiate the transaction, consumer personal information, products or services purchased, or any other information that may be relevant or suitable for transaction processing. Additionally, the transaction information may include a payment token or other tokenized or masked account identifier substitute that may be used to complete a transaction and protect the underlying account information of the consumer.


	Regarding claim 14, RAJ discloses: the method of claim 13, wherein the transaction data further comprises 
	payment information including at least one of a price of the transaction, an item in the transaction, an identifier associated with the point of sale device, or the location identifier, 
[0050] The term "transaction data" may include any data associated with one or more transactions. In some embodiments, the transaction data may merely include an account identifier (e.g., a PAN) or payment token. Alternatively, in other embodiments, the transaction data may include any information generated, stored, or associated with a merchant, consumer, account, or any other related information to a transaction. For example, transaction data may include data in an authorization request message that is generated in response to a payment transaction being initiated by a consumer with a merchant.
	and wherein prior to processing the transaction, the method further comprises: 
14.1		transmitting the payment information to the communication device;
RAJ at [115] (disclosing the provisioning of the payment token to the mobile device prior to processing the transaction, by the mobile device communicating the provisioned payment token to the POS terminal).
14.2		and receiving an approval of the transaction from the communication device. 
[0143] At step 6, after the device information has been stored and the token has been activated, a status response can be sent to the payment application 702. At step 7, a response message is returned to the user's mobile device, confirming that the device has been activated with an active token and is ready to perform transactions through the payment application 702. If activation was unsuccessful, an error can be returned.
RAJ at [0143] (disclosing the activated payment token as approved by the user’s mobile device).
least one of a price of the transaction, an item in the transaction.  This is because the recited payment information falls within the scope of transaction data a person having ordinary skill in the art before the effective filing date of the present invention would understand to be stored between a merchant and consumer.  Therefore claim 14 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 16, ROBERTS discloses: the method of claim 12, wherein 
16.1		the information for the connection is received in response to a check-in request by the communication device with the sensor device. 
[0019] The system 100 further includes a proximity reader 104 associated with a transaction terminal 106. . . . Further, the reader 104 and the terminal 106, although shown as being separate, may be configured as a unitary component. As such, the terms "terminal" and "reader" as used herein are used to refer to a logical separation of software or other components, and not necessarily physical separation. The proximity reader 104 is configured to interact with contactless payment devices such as device 102 via a contactless interface. In some embodiments, the reader 104 may also be configured with a contact interface and/or a magnetic stripe reader, allowing the reader 104 to interact with a variety of different types of payment devices.
[0026] Pursuant to some embodiments, the reader 104 is configured to interact with the proximity payment device 102 during the course of a transaction. Where needed, the reader 104 is operable to pass data from the proximity payment device 102 to the terminal 106 and from the terminal 106 to the payment device 102 during the payment transaction. The reader 104 may include processing logic and memory allowing the reader to collect necessary data from the payment device and to obtain a transaction authorization as well as to populate a clearing record for transmission from the terminal 106 to the payment system 
ROBERTS at [0019], [0021] (disclosing the check-in request as the connection initiated between the proximity reader and the contactless device).
	Where RAJ does not explicitly disclose initiating the connection between the communication device and the censor device prior to the token request, and ROBERTS discloses that the recited payment steps are initiated by the contactless payment device performing a check-in; it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the contactless payment device of RAJ could perform a contactless check-in prior to performing the token request.  This is because the check-in step of ROBERTS can be performed alone the same as in combination with the token request step of RAJ, to a predictable result.  Therefore claim 16 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding independent claim 17, RAJ discloses: 
17.	 A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
[0193] An exemplary financial transaction system is shown in FIG. 18. The system 20 may include one or more merchants, one or more access devices 34, one or more payment devices 32, one or more acquirers, and one or more issuers. For example, the system 20 may include a merchant having a merchant computer 22 that comprises an external communication interface (e.g. for communicating with an access device 34 and an acquirer 24), system memory comprising one or modules to generate and utilize electronic messages, and a data processor (for facilitating a financial transaction and the exchange of electronic messages); an acquirer having an acquirer computer 24 that comprises an external communication interface (e.g. for communicating with a merchant computer 22 The external communication interface of the merchant computer 22 may be coupled to an access device 34 (such that information may be received by the access device 34 and communicated to the merchant computer 22) or, in some embodiments, the access device 34 may comprise a component of the merchant computer 22.
17.1		generating, by a point of sale device, a transaction between a user and a merchant in response to a connection between a wireless communications device within a proximity range of the point of sale device and a mobile device of the user;
[0164] At 1312, the consumer can initiate a transaction with a merchant 1314 using the token. For example, the token may be packaged into a QR code and displayed on the mobile device. The consumer may then scan the displayed code on a merchant point of sale terminal. Alternatively, the token may be transmitted from the user device to the merchant POS using NFC or other radio frequency communication. The transaction may also be performed online from the payment application, without requiring any interaction with a merchant POS. At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
RAJ at [0164], in view of Fig. 13 (disclosing the NFC, near field communication, detection step as occurring at a POS terminal of the merchant such that the “near field” requires a proximity range to initiate the transaction).
17.2		 receiving, by a magnetic card reader of the point of sale device, a burst of magnetic field waves that emulates a swipe of magnetic card at the magnetic card reader, the burst of magnetic field waves being emitted by the wireless communications device;
, wherein the magnetic card data comprises a payment card code associated with a mobile device of the user that is based on a wireless connection between the mobile device and the wireless communications device, and wherein the payment card code comprises a portion identifying a transaction processing service as a card processing gateway for a card associated with the payment card code from the mobile device;
[0222] As noted above and shown in FIG. 22, the payment device 32'' may include both a magnetic stripe 32(n) and a contactless element 32(o). In some embodiments, both the magnetic stripe 32(n) and the contactless element 32(o) may be in the payment device 32. In some embodiments, either the magnetic stripe 32(n) or the contactless element 32(o) may be present in the payment device 32''.
RAJ at [0222] (disclosing the contactless NFC transaction data, transmitted wirelessly by magnetic induction (NFC), as processed from the payment device to the POS terminal; the POS terminal is further disclosed as having a magnetic stripe reader).
RAJ at [0164-65] (disclosing the NFC payment and NFC payment card data in the place of the recited magnetic card data and magnetic card reader, where the “token” is the payment card identifier, and the PPN 1322 receives the request).  This paragraph should be viewed with Fig. 13 that depicts at step 1312 the “submit transaction with token step” such that the token is transmitted as payment request to the PPN.
17.4		 selecting the transaction processing service as the card processing gateway based on the portion in the  payment card code that identifies the transaction processing service;
[0164] . . . At 1316, the merchant 1314 can submit the transaction with the dynamic token to the merchant's acquirer 1318. Because the dynamic token is formatted to match the expected account identifier, no modifications are required to the merchant or acquirer systems to use the token. At 1320, the acquirer 1318 submits the transaction with the token to a payment processing network (PPN) 1322.
[0165] At 1324, the PPN recognizes the dynamic token as a PAN substitute. For example, a portion of the token may include a code that indicates the token is a token. The PPN sends a request to the CTC module for the PAN associated with the token. The request may include transaction data (such as consumer and device information) received from the mobile device via the merchant and acquirer. The CTC module may verify the transaction request by comparing the device information against device information associated with the token. If the CTC verifies the transaction, it can look up the PAN associated with the token, and return the PAN to the PPN.
RAJ at [0164-65] (disclosing the payment token as routed from the merchant POS terminal to the payment processing network based on the token configuration details; i.e. device identifier and other details as disclosed at [0098]).
17.5		 and processing the transaction with the transaction processing service using the magnetic card data. 
[0165] [. . .] At 1326, the PPN can process the transaction using the PAN retrieved from the CTC with issuer 1328. The PPN can provide a response back to acquirer and merchant indicating if the transaction has been approved.
RAJ at 0165 (discloses this step with respect to the payment transaction data received at the POS terminal, where this data is received as the payment token via NFC communication).
	RAJ does not explicitly disclose at (17.2) [. . .] a magnetic card reader of the point of sale device, a burst of magnetic field waves that emulates a swipe of magnetic card at the magnetic card reader, the burst of magnetic field waves being emitted by the wireless communications device; at (17.3) extracting magnetic card data from received burst of magnetic field waves, wherein the magnetic card data comprises a payment card code associated with a mobile device of the user . . . and wherein the payment card code comprises a portion identifying a transaction processing service as a card processing gateway for a card associated with the payment card code from the mobile device; and at (17.5) [. . .] using the magnetic card data.

17.2		 receiving, by a magnetic card reader of the point of sale device [. . .]
[0019] The system 100 further includes a proximity reader 104 associated with a 
ROBERTS at [0019] [0026] (disclosing the reader, as including a proximity reader, operable to pass data from the proximity device to the terminal; the reader also has a magnetic stripe reader and the terminal may receive data, at least in one embodiment, as passed from the reader, not directly to the terminal).
17.3	 	extracting magnetic card data from received burst of magnetic field waves, wherein the magnetic card data comprises a payment card code associated with a mobile device of the user that is based on a wireless connection between the mobile device and the wireless communications device, and wherein the payment card code comprises a portion identifying a transaction processing service as a card processing gateway for a card associated with the payment card code from the mobile device;
ROBERTS at [0029], [0041], [0047] (disclosing inserting, to the payment card code a portion identifying a transaction processing service, as at independent claim 12 from which this claim depends).
	The combinations of RAJ and ROBERTS disclose the payment steps involving the user communication device, a sensor device (NFC or magnetic stripe reader), where transaction data is transmitted to a POS terminal via the NFC token, as the inserting step applied to the payment card code is disclosed by ROBERTS.  It would be obvious to a person having ordinary skill in the art that ROBERTS could perform this payment code insertion step within the payment system of ROBERTS as this modification yields a predictable result.
	However, the combination of RAJ in view of ROBERTS does not disclose at (17.2) [. . .] a burst of magnetic field waves that emulates a swipe of magnetic card at the magnetic card reader, the burst of magnetic field waves being emitted by the wireless communications device; at (17.3) extracting magnetic card data from received burst of magnetic field waves, wherein the magnetic card data comprises a payment card code associated with a mobile device of the user; and at (17.5) [. . .] using the magnetic card data.
	GRAYLIN discloses:
17.2		 receiving, by a magnetic card reader of the point of sale device, a burst of magnetic field waves that emulates a swipe of magnetic card at the magnetic card reader, the burst of magnetic field waves being emitted by the wireless communications device;
[0011] In another aspect, the disclosure features a method for securely capturing, storing and transmitting magnetic stripe card data. A magnetic stripe transporter (MST) dongle includes a microprocessor, a driver configured to send current and signal to an inductor that creates varying magnetic fields, . . . and a wallet application or mobile application for capturing magnetic stripe card data, storing the card data securely, and transmitting such data to merchants' point of sale (POS) terminals, checkout systems, or other MSR devices, in a physical and virtual environment.
17.3	 	extracting magnetic card data from received burst of magnetic field waves, wherein the magnetic card data comprises a payment card code associated with a mobile device of the user that is based on a wireless connection between the mobile device and the wireless communications device, and wherein the payment card code comprises a portion identifying a transaction processing service as a card processing gateway for a card associated with the payment card code from the mobile device;
GRAYLIN at [0025] (“The MST 100 also interacts with a merchant POS 300 by being adapted to transmit magnetic stripe data from a magnetic field transmitter 150 that includes a driver and an inductor, to a magnetic stripe reader (MSR) 302 of the merchant POS 300.”).

17.5		 and processing the transaction with the transaction processing service using the magnetic card data. 
GRAYLIN at [0026] (disclosing the payment card identifier in the magnetic card data).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement payment code steps of ROBERTS, using MST as in GRAYLIN.  This modification yields a predictable result because each of RAJ, ROBERTS, and GRAYLIN disclose a user device, POS terminal, and payment server, such that the MST of GRAYLIN will perform in combination with the payment steps of RAJ and ROBERTS the same as disclosed individually.  Therefore independent claim 17 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 18, RAJ discloses: 
	the non-transitory machine-readable medium of claim 17, wherein 
18.1		the payment card code comprises an alphanumeric identifier encoded in the burst of magnetic field waves, and wherein the alphanumeric identifier is specific to the mobile device.
[0139] . . . For each new card, the application can generate a new identifier, such as a PAN sequence number (PSN), to distinguish multiple PANs associated to the same token. During registration, the payment application 702 can capture mobile device details for mobile device 700. This may include the static token or various device identifiers, including Mobile Station International 
RAJ at [0139] (disclosing the generated payment token as an alphanumeric PAN sequence number). RAJ at [0146] (disclosing “consumer and device information” as mapped to the generated token to provide additional verification when the token is used in the transaction)
	The combination of RAJ in view of ROBERTS does not disclose at the payment card code . . .  encoded in the burst of magnetic field waves.
	GRAYLIN discloses:
18.1		the payment card code comprises an alphanumeric identifier encoded in the burst of magnetic field waves, and wherein the alphanumeric identifier is specific to the mobile device.
[0013] In an embodiment, the unique paring of a MST to a specific wallet account can provide better security, and the ability to reset a MST allows un-pairing and reuse of a MST. . . .  Also, the process of loading encrypted magnetic stripe track data into memory means of the MST may later be decrypted and transmitted to the MSR of the POS, or for the data to be transmitted encrypted to the mobile communication device and then routed to the payment server for decryption and processing for loading a wallet account on the server or processing a POS transaction. [0014] The system and method according to the disclosure provides the ability to use the stored track data or swiped track data for virtual checkout environments for a more secure and lower cost transaction for merchants, and the remote loading of track data from a card issuer to the wallet server provider to the wallet application on the mobile communication device, to the SE or memory means of the MST to be used later.
GRAYLIN at [0013-14] (disclosing this stored track data as payment card code encoded for MST).
	Therefore claim 18 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.


19.1		transmitting the magnetic card data to the transaction processing service as the card processing gateway for the payment card code.
[0165] [. . .] At 1326, the PPN can process the transaction using the PAN retrieved from the CTC with issuer 1328. The PPN can provide a response back to acquirer and merchant indicating if the transaction has been approved.
RAJ at [0164-65] (disclosing the payment token as routed from the merchant POS terminal to the payment processing network based on the token configuration details; i.e. the device identifier, and other details as disclosed at [0098]).
	Therefore claim 19 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Regarding claim 20, RAJ discloses: the non-transitory machine-readable medium of claim 17, 
	GRAYLIN further discloses wherein the connection between the wireless communications device and the mobile device comprises
20.1		a Bluetooth-based connection or an LTE direct connection.
The MST dongle or MST includes a microprocessor, magnetic field transmitter which includes a driver and an inductor that can generate varying magnetic fields, . . . and a communication interface (for example, a USB interface, a 30 pin or 9 pin Apple interface, a Bluetooth interface, etc.).
GRAYLIN at [0007]; GRAYLIN at [0055] (further disclosing detecting “when the MST is in proximity of the POS”).  Therefore claim 20 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.


		at least one of a first four digits or a last four digits associated with the transaction processing service as the card processing gateway.
[0139] [. . .] For each new card, the application can generate a new identifier, such as a PAN sequence number (PSN), to distinguish multiple PANs associated to the same token. During registration, the payment application 702 can capture mobile device details for mobile device 700. This may include the static token or various device identifiers, including Mobile Station International Subscriber Directory Number (MSISDN) and International Mobile Station Equipment Identifier (IMEI).
RAJ at [0139] (disclosing the generated payment token as an alphanumeric PAN sequence number).
	Therefore claim 21 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over RAJ in view of ROBERTS in view of GRAYLIN and further in view of U.S. Patent 10468746 (hereinafter “LEE”).

	Regarding claim 5, the combination of RAJ in view of ROBERTS in view of GRAYLIN disclose the system of claim 2.
	GRAYLIN further discloses the system of claim wherein 
5.1		the wireless communications device includes an air-core solenoid, and wherein the driving of the wireless communications device comprises driving the air-core solenoid.
 to be received by any POS device with a MSR.”).
	However, the combination of RAJ in view of ROBERTS in view of GRAYLIN does not explicitly disclose the air-core solenoid.
	LEE discloses:
5.1		the wireless communications device includes an air-core solenoid, and wherein the driving of the wireless communications device comprises driving the air-core solenoid
(84) With reference to FIGS. 4D and 4E, the loop antenna 420 may be configured using an FPCB including multi-layers 423, 424, 425. An upper layer 423 may include a plurality of conductive wires 423a, 423b, and 423c comprising a solenoid coil. A lower layer 425 may include a plurality of conductive wires 425a, 425b, and 425c comprising a solenoid coil. In the intermediate layer 424, conductive vias 424a for configuring a solenoid coil may be formed. That is, conductive wires disposed at the upper layer 423 and conductive wires disposed at the lower layer 425 may be electrically connected through the vias 424a, which are an intermediary to configure a solenoid coil. Further, the intermediate layer 424 may include a core 424b (e.g., magnetic body) for increasing a magnetic force generated through a solenoid coil. According to an example embodiment, the core 424b may be omitted from a configuration of the loop antenna 420. Although not shown, in the substrate 450, a processor (e.g., the processor 12) for controlling communication and power supply of the communication module 440 may be mounted.
LEE at 13:20-39.  (disclosing the air-core as the embodiment where the magnetic core is omitted).  LEE discloses the air-core solenoid as part of “an electronic device having a loop antenna, and for example, to an electronic device that transmits a magnetic field signal including payment information using a loop antenna.” LEE at 1:16-19.
	Where RAJ discloses the steps of a server generating and provisioning a payment token to a mobile device for use at a POS terminal; and ROBERTS discloses conducting a payment wireless communications device communicating via MST performing the detecting and receiving steps; and where LEE discloses an MST payment device having an air-core solenoid; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction payment steps of ROBERTS, using MST as in GRAYLIN, where the MST utilizes the air-core solenoid of LEE.  This modification yields a predictable result because each of RAJ and ROBERTS, and GRAYLIN disclose computer implemented steps between a user device, POS terminal, and payment server, where GRAYLIN already discloses an MST payment system that can include the air-core solenoid of LEE, such that each of the recited steps will perform in combination the same as disclosed individually.
	Therefore claims 5 and 15 are rendered obvious by RAJ in view of ROBERTS in further view of GRAYLIN and further in view of LEE.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over RAJ in view of ROBERTS in view of GRAYLIN and further in view of U.S. Pre-Grant Publication US 20180175966 A1 (hereinafter “KIM”).

	Regarding claim 6, the combination of RAJ in view of ROBERTS in view of GRAYLIN disclose the system of claim 2.
	GRAYLIN further discloses wherein 
6.1		the varying of the magnetic field corresponds to a magnetic field emission by the wireless communications device that is range limited to 4 centimeters or less.
. A magnetic stripe transporter (MST) dongle includes a microprocessor, a driver configured to send current and signal to an inductor that creates varying magnetic fields, . . . and a wallet application or mobile application for capturing magnetic stripe card data, storing the card data securely, and transmitting such data to merchants' point of sale (POS) terminals, checkout systems, or other MSR devices, in a physical and virtual environment.
GRAYLIN at 0011 (disclosing the inductor of the MST dongle creating “varying magnetic fields” to transmit the magnetic stripe data).
	The combination of RAJ in view of ROBERTS in view of GRAYLIN does not explicitly disclose: the range is limited to 4 centimeters or less.
KIM discloses this:
[0118] According to still another embodiment, the processor 410 may identify a proximity between the electronic device and the MST signal receiver, based on whether any communication (e.g., short-range wireless communication) is connected between the electronic device and the MST signal receiver. For example, when the communication between the electronic device and the MST signal receiver is connected using near field communication (NFC) having a communication range of 4 cm to 20 cm, the processor 410 may determine that the electronic device approaches the MST signal receiver and therefore determine to output the MST signal. Although the short-range wireless communication is assumed to be NFC as above, the processor 410 may, without limitation, use any other wireless communication technique with a small communication coverage so as to measure the proximity.
KIM at [0118] (disclosing that the MST signal receiver may be signaled to output the magnetic field at a distance of 4 cm where the processor is using the NFC signal to measure the coverage of the MST signal); KIM at [0109] (further disclosing measuring and setting the proximity of the MST signal in relation to preventing third-party reception) (“jamming signal may prevent and/or reduce a malicious third party wishing to use the MST signal from wiretapping the MST signal. For example, when the MST signal that allows reception within a distance of 5 centimeters from the electronic device is output.”).

	Where RAJ discloses the steps of a server generating and provisioning a payment token to a mobile device for use at a POS terminal; and ROBERTS discloses conducting a payment transaction via both NFC and magnetic card reader sensor devices connected to a POS; where GRAYLIN discloses the wireless communications device communicating via MST performing the detecting and receiving steps; and where KIM discloses an MST payment device range limited to 4 centimeters; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the payment server of RAJ, to implement the transaction payment steps of ROBERTS, using MST as in GRAYLIN, where the MST utilizes the range limit for the MST signal of KIM.  This modification yields a predictable result because each of RAJ and ROBERTS, and GRAYLIN disclose computer implemented steps between a user device, POS terminal, and payment server, where GRAYLIN already discloses an MST payment system that can affect the range limit of KIM, such that each of the recited steps will perform in combination the same as disclosed individually.

	Therefore claim 6 is rendered obvious by RAJ in view of ROBERTS and in further view of GRAYLIN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
STAIB US 20050222961 A1 [0052] In step 34, the user is ready to purchase an item. The user places the mobile device 10 near the contactless communicator 12 to initiate a payment for the purchase of the item. At the merchant location 22, a merchant application 39 is stored in the memory of a merchant computer 100. In step 36, the contactless communicator 12 queries the mobile NFC device 10 for the stored value stored in the mobile device. At that point, the mobile device 10 together with the mobile application 2 determines the payment system in use by the merchant and places the mobile device in an emulation mode to emulate the transmission standard and data exchange format used by the merchant 22.[0063] In step 56, the NFC/MIDP 2.0 application interface running in the mobile device 10 reads the transmitted data and authenticates the merchant. In one embodiment, the merchant authentication is done in two steps. In the first step, the received merchant ID is used to generate a dynamic key based on merchant's ID and date stamp. The dynamic key is then used to decrypt the encrypted data string. In the second step, an internally stored algorithm known only to the mobile application 2 is used to verify the decrypted merchant's user name and password.
SINGER US 20060016878 A1 [0029] The card payment process starts with the Service Provider 21 sending GetCredential request message 1 to the Mobile Device 22. The credential token could be PIN, password or any biometric reading of the card owner's body (voice, retina scan, etc.), which in the alternate embodiment is a voice token provided by the Card Owner 23 represented by activity GetCredential 2. [0030] The Mobile Device 22 sends the credential token back to the Service Provider 21 along with 
ODER, II US 20080283590 A1 [0046] In one embodiment, the PSL 40 encrypts the intercepted payment data and sends the encrypted payment data to the SSA 48 over the secure channel 44. The SSA 48 decrypts the encrypted payment data and creates false payment data by replacing all or a portion of the payment data with false data. The SSA 48 re-encrypts the payment data and stores the encrypted payment data on the POS server 36. Thereafter, the SSA 48 transmits the false payment data to the PSL 40 through the secure channel 44. The PSL 40 then provides the false payment data to the POS terminal application 38 in place of the actual payment data. The POS terminal application 38 processes the false payment data as if it were real payment data, providing the false payment data to the POS server application 46 over the non-secure channel 42 as part of an authorization request. Alternatively, the POS terminal application 38 provides the false payment data to the POS server application 46 over the secure channel 44. However, even when the POS terminal application 38 sends the false payment data over the non-secure channel 42, the system is still secure as no actual payment data is stored in a database 50.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685